DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Mizunuma teaches an electronic device, comprising: a housing including a conductive portion (Fig. 6): an antenna module disposed in an inner space of the housing (10) and comprising:
a printed circuit board (PCB) disposed in the inner space, including a first surface and a second surface facing a direction opposite to the first surface (19);
at least one antenna element disposed on the first surface of the PCB or near the first surface in the PCB (30, 39);
a wireless communication circuit disposed on the second surface and configured to transmit and/or receive a radio signal through the at least one antenna element (13);
a protective member disposed on the second surface of the PCB and configured to surround at least partially the wireless communication circuit (25); and
a conductive shielding layer disposed on the protective layer [0073], and
a conductive member connected to the conductive portion of the housing and facing the conductive shielding layer of the antenna module at least in part (Fig. 6).
The prior art fails to teach a conductive member disposed to cover at least one side of the conductive shielding layer in the housing and including a supporting portion and a connecting portion extended from the supporting portion and connected to the conducive portion fo the housing, the supporting portion configured to support the antenna module such that the first side of the PCB faces in a direction toward the lateral surface of the electronic device, and the connecting portion including a hole through which a fastening member is disposed to fasten the conductive member to the conductive portion of the housing, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876